In the Interest of CEB a Child















IN THE
TENTH COURT OF APPEALS
 

No. 10-02-194-CV

IN THE INTEREST OF C.E.B., A CHILD

 

From the 361st District Court
Brazos County, Texas
Trial Court # 7942-361
                                                                                                                
                                                                                                         
MEMORANDUM OPINION
                                                                                                                

      The court signed a decree on March 27, 2002 terminating the parental rights of Robert and
Virginia Brown with respect to their daughter C.E.B.  Virginia filed a motion for new trial on
April 24.  She filed a notice of appeal on June 7.
      The filing of a motion for new trial ordinarily extends the deadline for filing a notice of
appeal.  Tex. R. App. P. 26.1(a)(1).  However, section 263.405(c) of the Family Code provides
that a motion for new trial does not extend the time for filing the notice of appeal in a termination
of parental rights suit instituted by the Department of Protective and Regulatory Services.  Tex.
Fam. Code. Ann. § 263.405(c) (Vernon Supp. 2002); see also Tex. R. App. P. 28.1 (motion for
new trial does not extend deadline for notice of appeal in accelerated appeal).  Thus, Virginia’s
notice of appeal is untimely.  Tex. R. App. P. 26.1(b).
      We notified Virginia’s counsel by letter dated September 13, 2002 that this appeal would be
dismissed for want of jurisdiction if counsel failed to file a response within ten days showing
grounds for continuing the appeal.  Id. 42.3(a), 44.3.  Counsel concedes in his response that the
appeal is untimely but asks that we consider this appeal in the interests of justice.  However, Rule
of Appellate Procedure 2 expressly prohibits this Court from disregarding the appellate rules in
a manner which would “alter the time for perfecting an appeal in a civil case.”  Id. 2. 
Accordingly, we dismiss the appeal for want of jurisdiction.

                                                                         PER CURIAM

Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Appeal dismissed for want of jurisdiction
Opinion delivered and filed October 30, 2002
Do not publish
[CV06]